EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Weinrieb on 8/8/22.
The application has been amended as follows: 

Claim 3, lines 8-9 are amended to recite: “a flue gas exhaust fan (700), and a steam turbine (900)

This application is in condition for allowance except for the presence of claims 1 and 2 directed to an invention non-elected without traverse.  Accordingly, claims 1 and 2 have been cancelled.
The following is an examiner’s statement of reasons for allowance: the amendment filed on 7/11/22 obviates most of the USC 112 rejections of 4/11/22 by removing the process limitations and fixing the antecedent basis issues. A terminal disclaimer was filed on 7/11/22 and approved on 8/8/22 and so the double patenting rejections are obviated. No art rejections were presented to claim 5 and thus by incorporating claims 4 and 5 into claim 3 the art rejections, too, are obviated. The amendment above addresses the one outstanding USC 112 rejection by removing the word “generator” claim 3 since it has no structural connection to the remaining elements. An updated search has been performed but no prior art of record discloses all the features of claim 3. Namely, a gasifier closed feed device comprising a spiral discharge air distribution device with a screw shaft having a hollow shaft and spiral blade in combination with all of other features recited. The application is consequently allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725